           Case 1:20-cr-00077-SHS Document 46 Filed 12/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES DISTRICT COURT,                                 :    20-Cr-77 (SHS)

                 -v-                                          :    ORDER

ERIC RODRIGUEZ,                                               :

                          Defendant.                          :

---------------------------------------------------------------x

SIDNEY H. STEIN, U.S.D.J.

         This Court has received Andrew G. Patel’s letter dated December 19, 2020 [Doc No. 45],
in which he wrote that he is unable to try this matter as scheduled in February due to health
concerns related to the COVID-19 pandemic. He also wrote that if pandemic conditions would
cause the adjournment of the February 17, 2021 trial, he wished to remain as Mr. Rodriguez’s
counsel. Currently in New York City the number of daily COVID cases, hospitalizations, and
deaths are rising. “At least 153 new coronavirus deaths and 10,229 new cases were reported in
New York on December 22, 2020. Over the past week there has been an average of 10,229 cases
per day, an increase of 5% from the average two weeks earlier.” See The New York Times, “New
York Coronavirus Map and Case Count,” as of December 23, 2020. In addition, on December
18, 2020, Chief Judge McMahon issued a Third Amended Standing order pursuant to the
CARES Act that stated that the “current public health crisis has caused, and is causing and is
expected to continue to cause extraordinary disruption throughout this District.” The Court finds
that it therefore is very likely that there will be an extension of the current suspension of in-
person court proceedings in the federal courthouse through at least in February 2021.
        Therefore, the Court is adjourning the February 17, 2021, trial of this matter to some time
in the second quarter of 2021. The Court shall notify the parties once the second quarter trial
calendar has been established for trials at the U.S. Courthouse, 500 Pearl Street, New York, New
York.


Dated: New York, New York
       December 23, 2020
